By the Court:
The contract relied upon by the defense was against public policy, and will not be enforced by specific performance nor allowed to be declared upon by way of recoupment.
Nor is the contract sufficiently definite and specific, in terms, to be enforced, and the judgment must be affirmed.
All the justices concur.
By the Court :
This case is affirmed, the court being of opinion that the contract set out in the pleadings is contrary to public policy and one which a court of equity will not lend its aid to enforce by specific performance; nor will it permit the defendant in such case, and under this form of action, in which he alleges the validity of, and relies for recovery upon, the contract itself, to recoup the consideration paid in part performance thereof.
All the justices concur.